FILED
                                                                     IN THE OFFICE OF THE
                                                                  CLERK OF SUPREME COURT
                                                                         MARCH 24, 2021
                                                                   STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2021 ND 47

Joe Ramon Saucedo,                                 Petitioner and Appellant
  v.
State of North Dakota,                             Respondent and Appellee

                               No. 20200265

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable Donald Hager, Judge.

AFFIRMED.

Per Curiam.

Laura C. Ringsak, Bismarck, ND, for petitioner and appellant.

Carmell F. Mattison, Assistant State’s Attorney, Grand Forks, ND, for
respondent and appellee.
                              Saucedo v. State
                               No. 20200265

Per Curiam.

[¶1] Joe Saucedo appealed from an order denying his second application for
post-conviction relief. Saucedo’s first application for post-conviction relief
alleged his trial counsel was ineffective. The district court denied his
application, and we summarily affirmed. Saucedo v. State, 2018 ND 2, 905
N.W.2d 562.

[¶2] In his second application, Saucedo argued his post-conviction counsel
provided ineffective assistance. He also argued his trial attorney provided
ineffective assistance because the attorney did not participate in or prepare for
a presentence investigation interview.

[¶3] On appeal, Saucedo argues the district court erred when it denied his
second application. We summarily affirm under N.D.R.App.P. 35.1(a)(7).
Kalmio v. State, 2018 ND 182, ¶ 18, 915 N.W.2d 655 (“[D]istrict courts are
required to dismiss an applicant’s claims of ineffective assistance of post-
conviction relief counsel in a Uniform Postconviction Procedure Act
proceeding.”); Jensen v. State, 2004 ND 200, ¶ 9, 688 N.W.2d 374 (“Post-
conviction proceedings are not intended to allow defendants multiple
opportunities to raise the same or similar issues, and defendants who
inexcusably fail to raise all of their claims in a single post-conviction
proceeding misuse the post-conviction process by initiating a subsequent
application raising issues that could have been raised in the earlier
proceeding.”).

[¶4] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1